October 10, 2013




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                             DIANA E. RODRIGUEZ, Appellant

NO. 14-13-00148-CR                          V.

                             THE STATE OF TEXAS, Appellee
                           ________________________________

      This cause was heard on the request of the appellant to withdraw notice of appeal. Having
considered the request, the Court orders the appeal DISMISSED.

      We further order appellant pay all costs expended in the appeal.

      We further order this decision certified below for observance.